                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

KATRINA NAUMANN,

                           Claimant,                          OPINION AND ORDER
      v.
                                                                   15-cv-829-wmc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                           Defendant.


      Claimant Katrina Nauma seeks judicial review of a final decision of defendant

Nancy A. Berryhill, the Acting Commissioner of Social Security, under 42 U.S.C. § 405(g),

following the denial of her application for Disability Insurance Benefits and Supplemental

Security Income. On March 7, 2018, the court held oral argument regarding claimant’s

contention that the decision of Administrative Law Judge William Spalo (the “ALJ”) erred

by: (1) improperly discounting her credibility; (2) improperly discounting her treating

physician’s opinion; and (3) failing to account for her limitations in the RFC. For the

reasons discussed below, each of these errors warrants remand.



   A. Procedural Facts

      The lengthy procedural background in this case is far too familiar, unfortunately

now exacerbated by further delay in this court. Naumann first filed an application for

Disability Insurance Benefits and Supplemental Security Income on April 4, 2011, with

an alleged onset date of December 1, 2010. (AR 122.) Her application was first denied

on June 21, 2011, and then again after reconsideration on November 18, 2011. (Id.)

Claimant’s hearing before an ALJ was on July 11, 2012, resulting in an unfavorable written
decision on August 3, 2012. (AR 122, 132.) This decision was vacated by the Appeals

Council on October 17, 2013. (AR 137.) Claimant appeared at a remand hearing on April

9, 2014, which was followed by another unfavorable decision by ALJ Spalo on May 28,

2014. (AR 11, 29.) The Appeals Council denied review on October 20, 2015. (AR 1.)

The pending petition for judicial review followed.



   B. Medical Record and Reports

       On her alleged onset date, Naumann was 45 years-old with a twelfth-grade

education, she was an embroiderer by trade. Naumann’s medical records consist of notes

and opinions of her treating physician, Dr. Robert Gage, as well as assessments of state

agency doctors Mina Khorshidi, Joan Kojis, Pat Chan and Kurt Reintjes.


       1. Treating Physician

       Dr. Gage has served as Naumann’s primary care physician since approximately

1996. (See AR 449.) The available medical records from him range from July 2010 to

December 2013, with large gaps between visits. In his earliest office note, Gage identifies

fibromyalgia as one of claimant’s diagnoses. (AR 385.) At that time, Gage noted that

Naumann’s medication “has worked very well for her, has controlled her fibromyalgia

adequately, kept the pain down.” He also noted that “her attitude has been good, she is

able to work regularly, and she thinks the regimen is working very well for her.” (AR 387.)

Gage added that she “is able to work full time” and “has no problem working 8 hours per

day and thinks that things are going very well for her.” (Id.)

       Her next office visit, in March 2011, painted a different picture. Gage characterized



                                             2
her fibromyalgia as “making life miserable for her in terms of pain, and inability to do

normal activities and inability to work.” (AR 392, 395.) At that time, he noted that

claimant “is a 45 year old female here for fibromyalgia that keeps getting worse x3 months.”

(AR 393.) In particular, she “complain[ed that] the pain [was] getting much worse.” (Id.

at 394.) Despite taking cyclobenzaprine and gabapentin, Gage noted that the “current

dose [of gabapentin [wa]s not doing that much for her.” (Id.) 1 She also “complain[ed] of

her hands being extremely achy,” which Dr. Gage tied to an “x-ray some years ago that did

describe some mild arthritis in the hands, but not severe.” (Id.) Gage characterized this x-

ray as “show[ing] some early arthritis.” (AR 395.) He further explained that arthritis

studies at that time showed “some mild abnormalities,” but that they were then seen as

“not really [] significant.” (AR 394.) He next noted that claimant “suffer[ed] from severe

depression, as well as anxiety issues, and has done fairly well, taking citalopram at a dose

of 20 mg daily.” (Id.) Recognizing that her fibromyalgia “makes walking difficult[,] exercise

difficult, and there are days when she is able to exercise and the next day will pay for it

severely,” Gage finally opined that “her pain would not allow her to work, [and] her weight

gain has caused significant problems for her and her joint[] pains in her hands and knees

would also be very limiting.” (AR 394-95.)

       A few days later, a telephone note detailed that Naumann could “no longer do her




1
  In addition, Dr. Gage noted that the gabapentin had caused daytime hallucinations, that “[o]ne
time she was driving her mother somewhere, and had some problems seeing things and does not
take it at daytime at all. She takes 300 mg at nighttime. She has not tried taking higher dose at
bedtime.” (AR 394.) He also noted that she had once tried amitriptyline, but it “caused severe
weight gain and other side effects,” and that she could not afford it or Lyrica because “[s]he will be
losing insurance, does not have drug coverage for brand name drugs.” (Id.)


                                                  3
normal activities,” and her fibromyalgia was “[n]ot allowing her to consider any sort of

gainful employment.” (AR 401.) Gage added that she was taking “cyclobenzaprine and

gabapentin, which she [found] somewhat useful, but the pain [was] still significantly

causing problems for her and very severe.” (Id.) Accordingly, Gage encouraged her to

“increase her gabapentin dose,” while recognizing her prior “problems with some serious

side effects.” (Id.)

       When Dr. Gage saw Naumann again in August 2011, he noted that she “has a

history of many years of fibromyalgia, the pain has gotten progressively more severe over

the years to the point where now she is unable to work, and she has applied for disability.”

(AR 441.) Gage further explained that “the pain [wa]s debilitating, and she [wa]s unable

to do much of any gainful employment or work at this point.” (Id.) As to her medication,

he noted: cyclobenzaprine, which Naumann reported helped her sleep, but was “not really”

helpful with the pain, so she also took hydrocodone for pain relief; gabapentin, which was

characterized as “somewhat helpful[,] but not tremendously in reducing her pain.” (Id.)

Gage noted “her chronic fatigue, which [wa]s also very debilitating” and that she then

found “daily activities of living exhaust[ing].” (Id.) During this exam, she had 14/18 tender

points, which he found “typical of fibromyalgia.” (Id.)

       A few days later, Dr. Gage completed a fibromyalgia medical source statement for

Naumann, reporting that: he had been her primary care physician for approximately fifteen

years; she met the American Rheumatological criteria for fibromyalgia; she was “[t]ender

over 14 of the 18 points typical for fibromyalgia”; and he expected her fibromyalgia was

“likely to be long-term.” (AR 449.) He also identified her symptoms, including multiple



                                             4
tender points, chronic fatigue, and depression. (AR 450.) Faced with the question “How

often is your patient’s experience of symptoms severe enough to interfere with attention

and concentration?,” he answered “not asked.” (AR 451.) When asked about her ability

to handle work stress, he wrote: “Pain is more the issue, and fatigue [both of] which are

debilitating.” (Id.) As to her medication side effects, he wrote: “Muscle relaxants -- drowsy.

Amitriptyline -- weight gain. Gabapentin -- hallucinations.” (Id.) He also noted that

October 24, 2007, was the “[f]irst mention of fibromyalgia in office notes.” (AR 452.)

       As for Naumann’s physical limitations, Dr. Gage opined that she could walk 1-2

city blocks without rest; could sit for 2 hours; and could stand for half an hour to an hour.

(AR 451.) As to an 8-hour workday, he opined that Naumann could stand/walk for less

than 2 hours and sit for about 2 hours; that she needed to walk around during the day, at

least every two hours, if not every hour for about five to ten minutes; that she would

“[l]ikely” need unscheduled breaks two to four times a day, requiring her to rest for at least

15-30 minutes before returning to work. (AR 452.) In conclusion, Gage found that

Naumann: had “significant limitations in doing repetitive reaching, handling or

finger[ing]”; limited hands for grasping, turning or twisting objects to 25% of the time, fine

manipulations to 50%, and arms’ reaching to 5%; “on a good day,” could bend or twist for

“at most” 5% of the time; and would miss 2-4 days of work each month. (AR 453.)

       Dr. Gage’s next office note is from July 2012, in which he noted Naumann’s “formal

diagnosis of fibromyalgia[, which] has been made in the past on the basis of her symptoms

of persisting musculoskeletal pain for many years, and the fact that she has had 14 of 18

typical fibromyalgia trigger points positive for pain on palpation.” (AR 472.) He added



                                              5
that “[s]he has severe fatigue, cannot stand to sit or stand more than about an hour or 2

at the most before she has to move around or rest, and finds that full-time employment is

impossible for her.” (Id.) He further noted that she was working part-time, her work was

very flexible, and her boss permitted “her to work at her own pace,” and allowed her to rest

as necessary. (Id.)

       Following this appointment, Dr. Gage wrote a letter to support Naumann’s

disability claim. In the letter, Gage began by noting that he knew and treated her for

approximately fifteen years, as well as treated her for fibromyalgia “for a number of years.”

(AR 468.) He again explained her fibromyalgia diagnosis, including “persistent symptoms

of severe fatigue and inability to stand or sit for more than an hour or 2, having difficulty

with sleep disturbance and only minimally responsive to medical therapy” and 14/18

positive trigger points. (Id.) Gage added that “[h]er symptoms appear to be purely

musculocutaneous in origin” and that there was “no evidence of any specific joint

involvement.” (Id.) Additionally, Dr. Gage explained that Naumann could “walk only 1

or 2 blocks without rest,” and she could not “tolerate sitting or standing for more than 1

or 2 hours at most[,] . . . needs to be able to change position at least every 1 to 2 hours if

she is sitting or standing, and require[s] frequent breaks when performing activities.” (Id.)

Likewise, she was “extremely limited in her ability to lift heavy objects,” such that she

could only lift up to 10 pounds occasionally. (Id.) Dr. Gage added that she was “very

limited in being able to perform any sort of repetitive activities.”              (AR 469.)

Acknowledging that Naumann had tried to work full-time previously, he further found her

doing so long-term would be impossible, “especially if she does not have adequate frequent



                                              6
breaks for rest.” (AR 468.)

       Dr. Gage next explained that her fibromyalgia had “persisted and worsened over the

past 5 years . . . especially in terms of her fatigue, inability to perform activities for more

than an hour or 2, and the level of pain she is experiencing.” (AR 469.) Gage again

acknowledged that “her medications may have helped the situation somewhat and possibly

kept her from progressing to some degree over the last year or 2, [but again that] if anything

her symptoms have worsened and I do not anticipate that there is any likelihood that she

will improve in the future.” (AR 469.) Gage also noted once again that he considered her

symptoms “to be long term and likely of a permanent nature,” such that “improvement

[would] be very unlikely.” (Id.) As to medications, he added that some had “caused side

effects,” explaining that:

              She has taken paroxetine (Paxil) in the past, which caused her
              to have severe weight gain, some muscle relaxant caused
              drowsy affects, and she can take cyclobenzaprine only at
              bedtime. As mentioned above gabapentin, when initially she
              was placed on a fairly high dose, caused hallucinations. Her
              current dose is tolerated, and while it is somewhat helpful, it
              has not reduced her symptoms adequately to allow her to
              pursue normal activities.”

(AR 468.)

       Naumann did not see Dr. Gage again until October 2013, when she had “quite a

bit of pain in the typical areas of fibromyalgia.”       (AR 481.)     Gage noted that her

cyclobenzaprine and gabapentin were “somewhat helpful,” but that her “pain [was] quite

severe at times.” (Id.)

       Finally, the last note from Dr. Gage is a telephone note from December 21, 2013,

recording claimant’s complaint that “this winter has been especially bad,” even though in


                                              7
the past, “wintertime has not been a bad time of year for her.” (AR 482.) Gage added

that Naumann was “[u]nder a fair amount of stress at work, but says overall the

fibromyalgia has been increasing greatly and causing quite a bit of pain for her.” (Id.) He

considered the major fibromyalgia flare up to possibly “be secondary to being somewhat

stressed at work.”     (Id.)   And her medications (gabapentin, cyclobenzaprine, and

citalopram) “had helped previously, but currently is not really helping and the fibromyalgia

pain . . . is getting much worse.” (Id.)


       2. State Agency Physicians

       State agency doctors Mina Khorshidi, Joan Kojis, Pat Chan and Kurt Reintjes

completed various reports about Naumann.             In June 2011, Dr. Kojis completed a

psychiatric review, concluding in contrast to Dr. Gage, that claimant’s depression was not

severe. (AR 426.) Kojis found that claimant had only “mild” limitations on activities of

daily living, maintaining social functioning, and maintaining concentration, persistence or

pace; and had no episodes of decompensation. (AR 433.) She also noted: claimant’s use

of citalopram for depression; in July 2010, claimant “reported that her medication was

working well and reported no problems with depression”; and in March 2011, “claimant

declined offers to switch medications and remains on the Citalopram with no complaints

of increased depression.” (AR 435.) Kojis further noted claimant’s activities and ability

to care for herself. (Id.) Finally, Kojis found claimant’s statements to be “consistent with

the medical records and are fully credible.” (Id.)

       Drs. Khorshidi and Chan completed physical residual functional capacity

assessments of claimant in June and November of 2011, respectively, concluding that the


                                             8
claimant: could occasionally lift 20 pounds and frequently lift 10 pounds; could stand,

walk or sit for six hours; and had no limits on her ability to push or pull. (AR 416; AR

456-57.)     Neither identified postural, manipulative, visual, communicative, or

environmental limitations. (AR 417-19; AR 458-60.) Khorshidi added that: “Claimant

indicates that she has no limitations with personal cares, is able to make meals, perform

household chores and run errands as needed,” and socializes outside her home every six

weeks, attending tractor/truck pulls and racing events, as well as gardening. (AR 422.)

While Khorshidi found the claimant’s statements were only “partially credible,” because

her stated limitations were not supported by her medical records (AR 420), Chan found

her statements “credible.”     (AR 463.)      Both found that Naumann was capable of

performing light work. (AR 422; AR 463.) Dr. Khorshidi’s evaluation predated Dr. Gage’s

fibromyalgia medical source statement, while Dr. Chan acknowledged that his conclusions

were “significantly different” from Dr. Gage’s findings, adding that “the physical

restrictions provided are not consistent with the objective findings,” such that “little weight

is given to this MSS.” (AR 462.)

       Finally, Dr. Reintjes examined claimant and completed a medical source statement

of ability to do work-related activities (physical) on March 5, 2014, as well as submitted

an undated report based on that examination. Reintjes began by noting that Naumann

complained of “arthritic pain in her bilateral hands and feet,” then acknowledged that she

“describe[d] having a long history of fibromyalgia,” but failed to “describe classic

fibromyalgia tender points.” (AR 496.) He further noted her use of gabapentin, which

“ha[d] been relatively helpful”; her use of allopurinol to control her gout; and her use of



                                              9
citalopram for depression, hydrochlorothiazide for swelling, and cyclobenzaprine and

minocycline for prevention of pilonidal cysts. (Id.) Reintjes noted also that Naumann:

continued to work part time; reported she could walk “up to one block,” but would need

“30 to 60 minutes of rest”; could stand or sit for 2 hours; and she could lift 5 pounds at a

time. (Id.) He further found tender points “in the upper bilateral trapezius and rhomboid

muscles and into the mid area of the back” to be “significant,” “with a sharp guarding pain

with a moderate degree of palpation pressure,” but that those “in the lower extremities

[and at the distal joints of the upper extremities] were not impressive.” (AR 497.) Reintjes’

conclusions were that: (1) she reported arthritic pains in her hands and feet, which were

not seen during the examination; and (2) while she “has a note that there is a history of

fibromyalgia[, ] today the classic diagnosis of fibromyalgia would not be met due to the

limitation of tender points required for a positive diagnosis.” (AR 498.)

       As to Naumann’s ability to do work, Dr. Reintjes concluded: (1) she could lift or

carry up to 20 pounds occasionally (AR 501); (2) she could sit or stand for 2 hours at a

time, and walk for one hour at a time, such that during an 8-hour workday she could sit

for 8 hours, stand for 4 hours, and walk for 2 hours (AR 502); (3) she could frequently

reach, and occasionally handle, finger, feel or push/pull with both hands (AR 503); and (4)

she could never climb ladders or scaffolds, but could occasionally climb stairs or ramps,

balance, stoop, kneel, crouch or crawl (AR 504).



   C. ALJ’s Decision

       At the outset of the opinion, the ALJ addressed the Appeals Council’s remand order,

which required him to: (1) perform additional evaluation of claimant’s treating physician,


                                             10
because his initial decision afforded Dr. Gage’s opinions little weight based on reasons “not

borne out by the evidence” and he had deceptively quoted from Gage’s opinions; (2) seek

additional information about claimant’s fibromyalgia; (3) obtain from a medical expert

evidence to clarify the nature and severity of claimant’s impairment; (4) consider and

provide evidentiary references for the claimant’s RFC; and (5) obtain supplemental

evidence from a VE, if warranted, to “clarify the effect of the assessed limitations on the

claimant’s occupational base.” (AR 11-12.) The ALJ then concluded that “presumably the

rest of the decision was satisfactory and will be addressed as such throughout this decision.”

(AR 12.)

       The ALJ determined that the claimant -- other than from March through August

2013 -- had not engaged in substantial gainful activity since her alleged onset date. (AR

15.) He further found that she had two severe impairments -- obesity and fibromyalgia --

while concluding that her depression and asthma were non-severe impairments because the

depression was controlled with medication and she was not pursuing ongoing therapy, and

despite her history of asthma, she smokes a pack of cigarettes daily, does not use asthma

medications, and prior upper respiratory infections were treated with antibiotics. (Id.) In

particular, the ALJ explained that he evaluated Naumann’s depression under Paragraph B’s

four functional areas, determining that she had mild limitations in: (1) the activities of

daily living; (2) social functioning; and (3) concentration, persistence, or pace; and had

had no episodes of decompensation. (AR 15-16.) The ALJ concluded that her impairments

did not meet or medically equal a listed impairment. (AR 16-17.)

       The ALJ then determined that Naumann retained the “residual functional capacity



                                             11
to perform less than the full range of sedentary work” because: (1) she needed to “alter her

position after two hours”; (2) could only “occasionally stoop and finger, bilaterally”; and

(3) could not kneel or be exposed to frequent vibration. (AR 17.) Still, he found she

“would not be off task more than 10% of the work period.” (Id.) This determination was

based on the ALJ’s conclusion that “claimant’s statements concerning the intensity,

persistence and limiting effects of [her] symptoms [were] not entirely credible.” (AR 18.)

       The ALJ’s credibility determination in particular was based on: (1) “relatively

infrequent trips to the doctor for the allegedly disabling symptoms,” which resulted in (2)

“essentially routine and/or conservative in nature” care; 2 (3) claimant’s failure to seek

treatment from a specialist; (4) claimant’s complaint of significant hand pain, which was

contradicted by normal blood work and only mild degenerative disease; (5) claimant’s

function report from May 2011, which “outlined no limitation in tending to her personal

cares, preparing meals and performing household chores”; 3 (6) “no abnormalities” in her

sensory examination and “normal” motor function without loss of muscle strength, despite

14 tender points; (7) a lack of evidence she sought mental health treatment and failed to



2
  The ALJ explained that claimant “ha[d] not received the type of treatment expected,” by noting
that she “did not seek treatment until late March 2011, and has seen Dr. Gage only seven times
between December 2010 and December 2013, with no treatment records after this date” and there
are no records of hospitalizations or ER visits. (AR 22.) The ALJ faulted the claimant for large
gaps between appointments with Dr. Gage and that she often would complain of worsening
symptoms and decreased effectiveness of her medications when she saw him. (AR 18-20.)

3
  Specifically, the ALJ noted her ability to care for her cats, take the trash out, mow the lawn, plant
flowers, socialize with friends every six weeks, and attend racing events and truck/tractor pulls,
which “reveal[ed] daily activities not limited to the extent one would expect, given the complaints
of disabling symptoms and limitations.” (AR 18, 22.) The ALJ noted that claimant could also do
her own grocery shopping. (AR 22.) “These rather vigorous activities of daily living are inconsistent
with reports of wholly debilitating symptoms.” (Id.)


                                                 12
return to Dr. Gage until July 2012, despite reporting worsening fibromyalgia and

depression in a January 2012 disability report; (8) the short time between when claimant

was laid off in November 2010 and her alleged onset date of December 1, 2010; (9)

claimant’s full and part-time work since her alleged onset date; 4 (10) claimant’s application

for and receipt of unemployment compensation, which are conditioned on a readiness and

ability to work; (11) evidence not fully validating her assertions about her medications; 5

and (12) she testified to being diagnosed with rheumatoid arthritis, but that diagnosis was

not in her medical records. (AR 18-19, 22-23.)

       The ALJ gave only “some weight" to the opinions of Dr. Gage. As to the August

2011 questionnaire, the ALJ declined to give it controlling weight because: (1) Gage had

only seen the claimant twice since her alleged onset date; (2) the proposed limitations were

inconsistent with claimant’s reported activities; (3) Gage indicated that the restrictions

were applicable since 2007, which was inconsistent with the alleged onset date of

December 1, 2010, since claimant had been working; and (4) Gage at least partially relied



4
  The ALJ noted that in July 2012, at the time of her first hearing, claimant worked 8-10 hours a
week cutting vinyl signs and later evidence showed that she worked full-time from March–August
2013 for a roofing company, which continued to employ her for 24 hours/per week thereafter until
March 2014. (Id.) The ALJ added that because there was no evidence that claimant’s medical
condition had severely declined, “a reasonable inference” was “that the claimant’s impairments
would not currently prevent the performance of that job, since it was being performed adequately
at the time of the layoff.” (Id.) There also are no treatment records from the time period in which
she worked full-time. (Id.)

5
 Specifically, the ALJ noted that the claimant testified that her pain medications helped somewhat,
but that her gabapentin prevented her from thinking clearly and caused confusion, while the muscle
relaxers were no longer helpful, but made her drowsy. (AR 23.) However, the ALJ found Naumann
had never complained about confusion to Dr. Gage, took the muscle relaxers only at night and had
previously consistently reported their efficacy. (Id.) Further, she had complained about the
gabapentin causing daytime hallucinations, which she addressed by decreasing her dosage and
taking it only at night, resulting in her tolerating it without problem in July 2012. (Id.)


                                               13
on claimant’s “subjective report of symptoms and limitations.” (AR 23-24.) As to Gage’s

July 2012 letter, the ALJ again declined to give the opinions controlling weight, this time

because: (1) the letter boiled down to an opinion that “claimant’s fibromyalgia is

debilitating and disabling,” which was a question “reserved to the Commissioner”; (2) Gage

had only seen the claimant three times; (3) at the appointment where Gage wrote the letter,

claimant reported severe fatigue and persistent symptoms, that her medications helped

somewhat, and that she considered her symptoms “disabling and debilitating,” despite

working part-time and maintaining normal range of motion and symmetrical reflexes; and

(4) Gage implied that her limitations likely began in 2007 and were permanent, even

though the claimant had worked full-time for several months in 2013, told the

unemployment board that she was ready and able to work, and had daily activities that

exceeded the limitations provided by Gage. (AR 26.)

       The ALJ also gave the opinion of Dr. Reintjes, “some but not significant weight”

because while his opinion was consistent with his one-time examination, his conclusion

that fibromyalgia’s definition was not met that day cast doubts on his conclusions due to

claimant’s history of treatment for fibromyalgia.      (AR 27.)    This opinion, the ALJ

determined, was “generally consistent with the residual functional capacity.” (AR 26.)

       The ALJ similarly gave “some weight” to the state agency physicians’ opinions “in

finding the claimant capable of performing exertionally light work.” (AR 27.) He explained

that those physicians “are licensed medical professionals who reviewed a significant portion

of the medical evidence and possess specialized knowledge and training in assessing

impairments and limitations based on the rules and regulations of the Social Security



                                            14
Administration,” although he added that “subsequent evidence may validate a reduction

to the exertional requirements of sedentary work.” (Id.) The ALJ explained that while “the

medical records do not support the degree of limitations the claimant has alleged,” he was

“giving her subjective reports the greatest benefit of the doubt while also considering her

relatively vigorous activities of daily living, her intermittent treatment with . . . only [a]

general practitioner, and her full time work for several months followed by continuous

receipt of unemployment benefits.”        He concluded that her weight problems and

fibromyalgia “limit her to . . . sedentary work with no kneeling, with a position change

after two hours and with occasional stooping and fingering bilaterally, avoiding

concentrated exposure to frequent vibration.”       (Id.)   Finally, the ALJ concluded that

claimant was not disabled because she was either capable of performing some of her past

relevant work or that she could be a surveillance system monitor, information clerk, or a

credit checker. (AR 27-28.)



                                         OPINION

       As previously noted, the decision on appeal is the second issued by ALJ Spalo in

this case. The first was returned to him by the Appeals Council with specific directions.

(AR 11-12.)     After outlining these directions at the start of his opinion, the ALJ

immediately concluded that “presumably the rest of the [earlier] decision was satisfactory

and will be addressed as such throughout this decision.” (AR 12.) Later in his opinion, he

notes that “[m]uch of the substantive analysis here was taken from the original decision,

which was affirmed in all respects other than the evaluation of opinion evidence, with the

consideration of the additional evidence submitted since the previous decision was issued.”


                                             15
(AR 18.) This -- combined with the errors in reasoning discussed below -- raises concerns

about his ability to fairly evaluate the evidence. While this does not rise to the level of

bias requiring remand before a new ALJ, see Keith v. Barnhart, 473 F.3d 782, 788-89 (7th

Cir. 2007), this court recommends that the Social Security Administration consider doing

so on remand.



I. Credibility Determination

       The ALJ identifies twelve reasons why he discounted the claimant’s credibility. (See

AR 18-19, 22-23.) Approximately two-thirds of those reasons are improper, making the

ALJ’s credibility determination “patently wrong.” See Jones v. Astrue, 623 F.3d 1155, 1160

(7th Cir. 2010).

       Two related reasons for discrediting Naumann were her: (1) “relatively infrequent

trips to the doctor for the allegedly disabling symptoms,” which resulted in care that was

“essentially routine and/or conservative in nature”; and (2) failure to seek treatment from

a specialist. (AR 18.) As an initial matter, claimant argues that these are improper

considerations because she lacked insurance. (Pl.’s Opening Br. (dkt. #12) 12.) In fact,

Naumann informed her doctor in March 2011 that she was “losing [her] insurance” (AR

394), and she informed the ALJ that her lack of insurance limited her ability to see her

doctor (AR 51).     In an undated disability report form, claimant explained that she

“attempt[ed] to have regular evaluations but due to lack of insurance [she] d[id] not go as

often because of the expense of Dr. visits.” (AR 297.) In response, the government argues

that the claimant at least had insurance while she was employed full time, yet she failed to

see a doctor during that period. (Opp’n (dkt. #13) 12-13.) As claimant pointed out,


                                            16
however, the ALJ failed to ask her why. (Pl.’s Opening Br. (dkt. #12) 11-12.) Thus, this

was an improper consideration. See Garcia v. Colvin, 741 F.3d 758, 761 (7th Cir. 2013)

(“[A]n administrative law judge is not allowed to infer from an applicant’s failure to have

sought medical care that [s]he’s a malingerer without asking [her] why [s]he didn’t seek

care -- and specifically whether [s]he had health insurance.” (internal citations omitted)).

       Claimant also contends that “the only treatment for fibromyalgia is conservative

treatment.”    (Pl.’s Opening Br. (Dkt. #12) 12-13 (emphasis original).)             Plaintiff

acknowledges that Pilates, massage, chiropractic treatments, and acupuncture are the

available treatment options, but that “it was clear that Plaintiff did not have insurance or

the financial means to afford such treatments.” (Id.) In response, the government argues

that her doctor could nonetheless have -- but failed to -- recommend these treatments.

(Opp’n (dkt. #13) 12.) After reviewing her medical records, it appears that Dr. Gage did

not recommend these treatments, nor did he recommend a more aggressive approach. It

is unfair to penalize a patient for failing to pursue treatments that she was apparently never

offered. Similarly, it was improper for the ALJ to fault her for not having any emergency

room or hospital visits (AR 22), both because of her lack of insurance and because it is

unclear what type of treatment she could get there for fibromyalgia.

       As to the ALJ’s criticism that claimant never saw a specialist, that, too, is an unfair

basis on which to fault the claimant. Her medical records do not show that Dr. Gage

suggested or recommended she pursue such treatment even though he certainly credits her,




                                             17
at times, debilitating symptoms. 6 In June 2014, the claimant wrote a letter to her then-

attorney explaining that:

                 in June, 2014 I tried to find a rheumatologist to diagnose/treat
                 my fibromyalgia. The first office I called told me to call my
                 insurance company to see if they would pay. The next office I
                 called told me the doctors DO NOT treat fibromyalgia patients
                 once you are identified as a fibromyalgia patient you are sent
                 back to your referring physician. This, according to the 2nd
                 office, is a directive from the American College of
                 Rheumatology.

(AR 380.) 7 The American College of Rheumatology explains that “often a rheumatologist

detects [fibromyalgia]” but that “[y]our primary care physician can provide all the other

care and treatment of fibromyalgia that you need.”                    Fibromyalgia, Am. Coll.

Rheumatology,               https://www.rheumatology.org/I-Am-A/Patient-Caregiver/Diseases-

Conditions/Fibromyalgia (last visited Mar. 14, 2018).

         Similarly, the ALJ relied on a lack of abnormalities in her sensory exam and

“normal” motor function without loss of muscle strength, despite her fibromyalgia tender

points. (AR 19.) As the Social Security Administration recognizes, fibromyalgia “is a

complex medical condition characterized primarily by widespread pain in the joints,

muscles, tendons, or nearby soft tissues that has persisted for at least 3 months.” Social

Security Ruling, SSR 12-2p, Titles II and XVI: Evaluation of Fibromyalgia, 77 Fed. Reg.

43,640, 43641 (July 25, 2012). “Symptoms and signs” listed as “Fibromyalgia diagnostic



6
  Notably, in his statements to the Social Security Administration, Dr. Gage states that Neumann’s
fibromyalgia diagnosis first appears in his records in October 2007. (See AR 449; but see AR 482
(“Katrina has a diagnosis of fibromyalgia for the past 16 years[.]”).) However, the medical records
on file begin in July 2010 (see AR 385), years after the initial diagnosis

7
    Her attorney submitted her letter to the Appeals Council. (See AR 375.)


                                                 18
criteria” include:

              muscle pain, irritable bowel syndrome, fatigue or tiredness,
              thinking or remembering problems, muscle weakness,
              headache, pain or cramps in the abdomen, numbness or
              tingling, dizziness, insomnia, depression, constipation, pain in
              the upper abdomen, nausea, nervousness, chest pain, blurred
              vision, fever, diarrhea, dry mouth, itching, wheezing,
              Raynaud's phenomenon, hives or welts, ringing in the ears,
              vomiting, heartburn, oral ulcers, loss of taste, change in taste,
              seizures, dry eyes, shortness of breath, loss of appetite, rash,
              sun sensitivity, hearing difficulties, easy bruising, hair loss,
              frequent urination, or bladder spasms.

Id. at 43642 n.9.

       Further, as the Seventh Circuit has recognized, “[t]he extent of fibromyalgia pain

cannot be measured with objective tests aside from a trigger-point assessment.” Gerstner v.

Berryhill, 879 F.3d 257, 264 (7th Cir. 2018) (citing Vanprooyen v. Berryhill, 864 F.3d 567

(7th Cir. 2017)); see Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996) (“[I]t is difficult

to determine the severity of [fibromyalgia] because of the unavailability of objective clinical

tests.”); see also Vanprooyen, 864 F.3d at 572 (“An ‘ALJ may not discredit a claimant’s

testimony about her pain and limitations solely because there is no objective medical

evidence supporting it.’” (quoting Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009))).

Thus, the claimant’s “normal” motor function and senses cannot not be held against her.

Cf. Sarchet, 78 F.3d at 307 (“Since swelling of the joints is not a symptom of fibromyalgia,

its absence is no more indicative that the patient’s fibromyalgia is not disabling than the

absence of a headache is an indication that a patient’s prostate cancer is not advanced.”).

       The ALJ additionally faulted the claimant for testifying about having rheumatoid

arthritis because her records failed to “validate this statement.” (AR 23.) Likewise, the



                                              19
ALJ found her complaints about significant hand pain to be contradicted by normal blood

work and mild degenerative disease. (AR 18.) Admittedly, some medical records are

contradictory concerning whether or not claimant had arthritis. In March 2011, Dr. Gage

noted that “[s]he had an x-ray some years ago that did describe some mild arthritis in the

hands, but not severe.” (AR 394.) In that same note, Gage also recorded Naumann’s

“concern[] about the possibility of other kinds of arthritis” and that “[s]he had arthritis

studies performed some years ago, and did have some mild abnormalities, although it was

felt at that time to not really be significant.” (Id.) His impression was that her hand pain

was “likely” caused by “osteoarthritis, as an xray from years ago had shown some early

arthritis.” (AR 395; see also AR 401 (recognizing that her blood tests showed “no special

kind of arthritis” but that “she probably has some early osteoarthritis”).) However, in

Gage’s July 2012 letter, he said that Naumann “had no evidence of any specific joint

involvement such as arthritis[.]”        (AR 468.)       In 2013, telephone notes document

conversations about high uric acid levels, including that her “rheumatoid arthritis test is

again high but it [has] been higher in the past” and that this could be a sign of gout, which

“may be hurting [her] joints and causing arthritis to develop.” (AR 478.) The claimant’s

testimony that she had arthritis is at least arguably supported by her medical records, and

she likewise should not be penalized for her confusion or her treatment provider’s arguable

inconsistencies as to the impact of arthritis on her condition. 8




8
  Because any fibromyalgia diagnosis requires ruling out other causes for the pain, rather than being
inconsistent, Dr. Gage’s 2012 statement may be indicative of ruling out arthritis as a cause of
Naumann’s pain, especially because it is followed by “[h]er symptoms appear to be purely
musculocutaneous in origin.” (AR 468.) On remand, this may be a subject for further inquiry.


                                                20
       Finally, the ALJ faulted her for applying for and receiving unemployment

compensation at various points since November 2010 because the application and receipt

of benefits are conditioned on a readiness and ability to work. Claimant argues that this

is “very weak support for a negative credibility determination” and that the SSI regulations

instruct applicants to seek all other benefits they possibly qualify for or risk being ineligible

for SSI. (Pl.’s Opening Br. (dkt. #12) 15-16.) Specifically, the regulation instructs that

the Administration will inform applicants of other benefits they may qualify for, and if the

applicant fails to seek those benefits within 30 days -- without justification -- the SSI

application will be rejected. To her credit, Naumann explained in a July 2011 disability

report appeal form that she “continue[s] to seek employment even on a part[-]time basis

but continue[s] to meet with no response from [prospective] employers.” (AR 330.)

       While other bases relied on by the ALJ for discounting claimant’s credibility appear

to have merit, they do not salvage his credibility determination on this record.             For

instance, the ALJ is correct that Naumann’s reports about her activities of daily living are

(1) “rather vigorous” and (2) arguably “inconsistent with reports of wholly debilitating

symptoms.” (AR 22.) For instance, Naumann reported in 2011 that she was able to: care

for herself, her cats and her garden, complete household chores, socialize with her friends

outside the house, and attend racing and truck/tractor pull events, even though she

“need[ed] to get up frequently” and had decreased her attendance at these latter events.




                                              21
(AR 311, 315-16.) 9

       The ALJ also raised a concern about the short amount of time between when

Naumann was laid off in November 2010 and her alleged onset date of December 1, 2010,

which appears to have support in the record. Specifically, on the disability report form

SSA 3367, Naumann’s interviewer noted that the explanation for her alleged onset date

was that “SGA ended when laid off in the month of November, 2010.”                        (AR 291.)

Similarly, her disability report form SSA-3368, states that she stopped working “[b]ecause

of my condition(s) and other reasons,” while still adding “I was laid off in Nov, 2010.”

(AR 294.) On that form, Naumann further stated that she made changes in her work

activity as of May 1, 2010. (Id.) And in the case development worksheets, she is listed as

having “stopped working due to lay off.” (AR 437; see also AR 464 (“Clmt reports work

ended due to lay off.”).) Relatedly, Naumann acknowledged working full-time for five

months in 2013, which ceased because the company had “[n]o business coming in.” (AR

79.) Naumann further testified that she made an effort at work “to get up from [her] desk

[and] move as often as [she] did” and that she took “more breaks . . . just to get up and




9
  Specifically, in her May 2011 function report, Naumann explained that she used to attend stock
car races and tractor pulls more frequently. (AR 315-16.) In her July 2011 form, she stated that:
it was “hard[er] to get showered daily,” her “chores [were] limited to small bits,” and she was “riding
[the] mower only occasionally.” (AR 323.) In another July 2011 form, she stated that “[i]t [was]
becoming more difficult to complete daily living activities,” which she attributed to her ongoing
and increasing depression. (AR 330.) In a June 2014 letter to her prior attorney, Naumann stated
that she “no longer visit[ed her] friends in their homes to play cards or any other social event[s].”
(AR 381.) She also referred to “never clean[ing] the house, mow[ing] the lawn, d[oing] laundry
. . ., [going] clothes shopping, [or] d[oing] personal care, chores and or grocery shopping on the
same day. Personal care and shopping can and often cause excessive fatigue and moderate to severe
pain.” (Id.)


                                                 22
get away from the desk,” which was not a problem for her employer. (AR 96.) 10 However,

because the ALJ’s credibility determination is riddled with “serious errors in reasoning

rather than merely the demeanor of the witness,” remand is necessary on this basis alone.

Carradine v. Barnhart, 360 F.3d 751, 754 (7th Cir. 2004).11



II. Discounting Treating Physician

       As an initial matter, “[a]n ALJ who does not give controlling weight to the opinion

of the claimant’s treating physician must offer ‘good reasons’ for declining to do so.” Larson

v. Astrue, 615 F.3d 744, 751 (7th Cir. 2010) (citing 20 C.F.R. § 404.1527(d)(2)). Here,

the ALJ failed to do so despite expressly discounting Dr. Gage’s opinions as claimant’s

treating physician for some 15 years. 12

       Generally speaking, the opinions of a claimant’s treating physician are “give[n] more

weight” because he or she is “likely to be the medical professional[] most able to provide a

detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may bring a

unique perspective to the medical evidence that cannot be obtained from the objective

medical findings alone or from reports of individual examinations, such as consultative



10
  As claimant argues, it is possible that her employer was “lenient or altruistic” and that she was
“employed full time without being capable of substantial gainful activity,” see Garcia, 741 F.3d at
760, in 2013, however this was not considered by the ALJ and should be considered in the first
instance on remand. (See Pl.’s Opening Br. (dkt. #12) 14-15)

11
   As a tangential point, despite the negative credibility determination, the ALJ purports to have
“giv[en] her subjective reports the greatest benefit of the doubt.” (AR 27.) At best, this statement
and the ALJ’s analysis appear internally inconsistent.

12
   The court recognizes that there are some inconsistencies within Dr. Gage’s records. (Compare AR
482 (noting claimant’s fibromyalgia diagnosis was 16 years old) with AR 469 (noting claimant’s
fibromyalgia diagnosis was first documented in 2007).)


                                                23
examinations.” 20 C.F.R. § 404.1527(d)(2) (2010). 13 Even where a treating physician’s

opinion is not given controlling weight, a number of factors must be considered by the ALJ

to determine how much weight to give different medical opinions.             See 20 C.F.R.

§ 404.1527(d) (2010). These factors include: “[l]ength of treatment relationship and the

frequency of examination”; “nature and extent of the treating relationship”; supportability;

consistency; specialization; and “[o]ther factors . . . which tend to support or contradict

the medical opinion.” Id. § 404.1527(d)(2)-(6).

          Here, the ALJ gave only “some weight” to the written opinions of Dr. Gage because:

(1) Gage had only seen the claimant a handful of times before issuing each opinion;

(2) Gage appeared to imply that the limitations applied since 2007, which was inconsistent

with the alleged onset date of December 1, 2010, and her later employment and receipt of

unemployment benefits; (3) the limitations were inconsistent with her daily activities;

(4) Gage’s answers to the August 2011 questionnaire appeared to rely on claimant’s

“subjective report of symptoms and limitations”; (5) the July 2012 letter consisted of an

opinion that “claimant’s fibromyalgia is debilitating and disabling,” which was a question

“reserved to the Commissioner”; and (6) in July 2012, the claimant still had symmetrical

reflexes and a normal range of motion, despite reporting “disabling and debilitating”

symptoms and her medicines were “not tremendously” helpful. (AR 23-24, 26.)

          While it is true that Dr. Gage only saw the claimant two or three times before

writing each of his opinions, this criticism ignores the fact that Gage had been Naumann’s

primary physician for approximately fifteen years and that treatment relationship predated


13
     This language is now found at 20 C.F.R. § 404.1527(c)(2).


                                                24
her fibromyalgia diagnosis. (See AR 449.) Further, on closer reading of Gage’s opinions,

he does not actually suggest that her limitations began in 2007 -- he refers to October 24,

2007, as the “[f]irst mention of fibromyalgia in office note.” 14 (AR 453.) He also makes

the same reference in his July 2012 letter, adding that Naumann “has carried the diagnosis

since that time.” (AR 469.)

       As to whether the doctor’s limitations were consistent with her reported activities

and work history, the ALJ is probably correct because the claimant did work full-time in

2013, and she reported being very active.          However, Naumann also stated that her

household chores (dishwashing, housecleaning, and lawn mowing) took about 20-30

minutes and only required standing or sitting in one place for that same amount of time.

(See AR 313.) Neither statement is inconsistent with Gage’s opinions. (See AR 452

(opining she could stand for less than 2 hours and sit for about 2 hours); AR 468 (opining

she could sit or stand for 1-2 hours before needing to change positions).)

       Regarding the concern that the questionnaire was based on claimant’s subjective

reporting, the ALJ relied on Dr. Gage’s response that he had “not asked” about how often

Naumann’s “experience of symptoms [was] severe enough to interfere with attention and

concentration,” to “imply[ that] he was asking the claimant for her subjective reports of

limitations, rather than providing his own opinion on her capabilities,” such that he

“uncritically accept[ed] as true most, if not all, of what the claimant reported.” (AR 24,

451.) This, too, is an overreach on the record here. Doctors routinely rely on their


14
  Moreover, this was in answer to a specific question posed in the August 2011 questionnaire:
“What is the earliest date that the description of symptoms and limitations in this questionnaire
applies?” (See AR 453.)


                                              25
patients’ report of symptoms for diagnosis and treatment purposes, especially with

fibromyalgia. Regardless, Gage’s written response of “not asked” could simply mean that

during their treatment relationship, he never asked her about interference with

concentration and attention, not that he was merely filling out the form based solely on

information provided by Naumann.

       Turning to the July 2012 letter, while the ALJ characterizes it as simply opining on

a question within the Commissioner’s purview, that does not appear to be a fair reading.

Instead, the letter: (1) outlines Dr. Gage’s treating relationship with the claimant; (2)

describes the history of her diagnosis, including the location of her tender points, her other

fibromyalgia symptoms, and differential diagnosis; (3) rules out other possible causes;

(4) explains her use of medications to control her symptoms, including how they may have

delayed the worsening of her symptoms; (5) sketches out her physical limitations; and (6)

details her prognosis. (AR 468-69.) 15 Finally, having symmetrical reflexes and a normal

range of motion does not contradict claimant’s reports of worsening symptoms and

decreasing medicinal efficacy. See Gerstner v. Berryhill, 879 F.3d 257, 264 (7th Cir. 2018)

(recognizing that “fibromyalgia pain cannot be measured with objective tests aside from a

trigger-point assessment”) (citing Vanprooyen v. Berryhill, 864 F.3d 567 (7th Cir. 2017)).

       Importantly, the ALJ also gives “some” weight to the opinions of Dr. Reintjes. (AR

27.) Yet, the ALJ recognized that Reintjes’ conclusion that the definition of fibromyalgia



15
   Notably, even if Gage’s letter simply opined that claimant was “disabled,” the ALJ would still
need to consider it. While the question of disability under Social Security law is reserved for the
Commissioner, that question is “depend[ent] on the applicant’s physical and mental ability to work
full time, and that is something to which medical testimony is relevant and if presented can’t be
ignored.” Garcia v. Colvin, 741 F.3d 758, 760 (7th Cir. 2013).


                                               26
was not met was reached after a fifteen-minute exam, casting doubt on his conclusions,

particularly given claimant’s years of treatment for fibromyalgia and having met the

American Rheumatological criteria. (AR 27.) If anything, Reintjes’ narrative seems to do

what Dr. Gage was faulted for doing: reciting what the claimant said. Specifically, Reintjes

reported: (1) Naumann’s complaints of arthritis pain in her hands and feet; (2) Naumann’s

overview of her history with fibromyalgia, which he faulted for lacking a description of the

tender points; (3) Naumann’s statement that the gabapentin “has been relatively helpful”;

and (4) Naumann’s assessment that she could walk “up to one block,” but then needed

“30 to 60 minutes of rest,” stand or sit for 2 hours and lift 5 pounds at a time. (AR 496.)

Given Dr. Gage’s fifteen years treating Naumann, it is at best illogical to give the opinions

of Dr. Reintjes the same weight.



III. RFC

       The ALJ concluded that Naumann retained the “residual functional capacity to

perform less than the full range of sedentary work” because (1) she needed to “alter her

position after two hours,” (2) could only “occasionally stoop and finger, bilaterally,” and

(3) could not kneel or be exposed to frequent vibration, but that she “would not be off task

more than 10% of the work period.” (AR 17.) Sedentary work, as defined by the Social

Security Administration,

              involves lifting no more than 10 pounds at a time and
              occasionally lifting or carrying articles like docket files, ledgers,
              and small tools. Although a sedentary job is defined as one
              which involves sitting, a certain amount of walking and
              standing is often necessary in carrying out job duties. Jobs are
              sedentary if walking and standing are required occasionally and
              other sedentary criteria are met.


                                              27
20 C.F.R. § 404.1567(a).

       As the ALJ noted, his RFC was more restrictive than those proposed by the state

agency and consultative physicians. (AR 27.) However, claimant appears to argue that

the ALJ failed to incorporate the following non-exertional limitations: chronic pain, fatigue

and depression, which necessitated frequent and unscheduled breaks and frequent absences

from work, as well as limitations in her ability to handle stress, changes in routine and

pace. (Pl.’s Opening Br. (dkt. #12) 24-26.) In response, the government argues that:

(1) the ALJ’s restrictions “accounted for all of Plaintiff’s symptoms that the evidence

supported”; and (2) “Plaintiff’s disagreement boils down to a disagreement with the ALJ’s

credibility analysis regarding Plaintiff’s complaints as well as the ALJ’s decision not to give

her treating physician controlling weight.” (Opp’n (dkt. #13) 5, 10.)

       Certainly, claimant’s disagreement is with the ALJ’s conclusions, which as discussed

above warrant remand. In May 2011, claimant explained that she has “major trouble

getting comfortable enough to get to sleep and stay asleep because of the pain in [her] hips

and neck/shoulder area,” which causes “a great deal of fatigue the next day” and requires

her to “sleep during the day.” (AR 312.) Because of her pain and fatigue she sometimes

did not even leave the house. (AR 316.) She also reported spending 6-8 hours in bed and

napping during the day. (AR 319.)

       In his August 2011 office note and questionnaire, Dr. Gage noted her chronic

fatigue and considered it to be “very debilitating.” (AR 441; see also AR 451 (identifying

her pain and fatigue as “debilitating”).) Additionally, Gage opined that she would need to

miss 2-4 days of work per month and would “likely” need 2-4 unscheduled breaks of 15-



                                              28
30 minutes each day or “more on a bad day.” (AR 452-53.) In July 2012, he considered

her fatigue “severe” (AR 468, 472), opining that “her symptoms are now worse than they

were a year ago, especially in terms of her fatigue, inability to perform activities for more

than an hour or 2, and the level of pain she is experiencing” (AR 469). Thus, the record

contains ample evidence supporting her claims of fatigue.

          Nevertheless, the ALJ gave “great” weight to Dr. Kojis’ opinion that (1) claimant

had only “mild” or no limitations in the “B” Criteria and (2) her depression was not severe.

(AR 16, 426, 433.) In doing so, the ALJ ignored the fact that that opinion is from June

2011. In December 2013, Dr. Gage tied the claimant’s increasing fibromyalgia symptoms

to “a fair amount of stress at work.” (AR 482; id. (“Fibromyalgia, major flare despite

lifestyle improvements and cholesterol improving.              This may be secondary to being

somewhat stressed at work; but is much worse now than it had been previously.”).) 16 In

May 2011, Naumann stated in her function report that she did “not [handle stress] well

at all.” (AR 317.) In a September 2012 letter to her former attorney, she explained that

“stress is a major issue affect[ing] my neck and upper shoulders with the severe pain and

the fatigue . . . creating the need for additional breaks in an attempt to alleviate the stress

which does not happen in the work place easily without conflict.” (AR 342.) During this

same time period, Dr. Gage also considered her depression to be “significant” or “severe,”

and described it as “responding only partially to medications.” (AR 394, 401.) Claimant

similarly testified that her depression “makes [her] not want to do anything” and leaves

her “in such a, a dark place . . . that [she] really do[es]n’t feel like doing anything.” (AR


16
     To be fair, it appears Gage only referenced her “anxiety issues” once before that. (See AR 394.)


                                                  29
56.) 17 Thus, this ground also warrants remand.



                                            ORDER

       IT IS ORDERED that: The decision of defendant Nancy A. Berryhill, Acting

Commissioner of Social Security, denying claimant Katrina Naumann’s application for

disability and disability insurance benefits is REVERSED AND REMANDED.                         On

remand, the court recommends that the Social Security Administration transfer this case

to a different ALJ. See Sarchet v. Chater, 78 F.3d 305, 309 (7th Cir. 1996).

       Entered this 3rd day of October, 2018.




                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




17
   On the other hand, the record does not appear to contain evidence supporting her request for
limitations based on her inability to handle pace or changes in routine. For instance, on her May
2011 function report in response to a question about how she handled routine changes, she
responded “it is an inter[r]uption but then I need to get into a routine again.” (AR 317.) That is
markedly different from her “not well at all” response to being asked how she handles stress. (Id.)


                                               30
